


115 HR 2269 IH: Federal Refrigerant Management and Stewardship Act of 2017
U.S. House of Representatives
2017-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 2269
IN THE HOUSE OF REPRESENTATIVES

May 1, 2017
Mr. Rodney Davis of Illinois (for himself and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To require the Administrator of General Services to issue guidance relating to the procurement of reclaimed refrigerants.

 
1.Short titleThis Act may be cited as the Federal Refrigerant Management and Stewardship Act of 2017. 2.Promoting use of reclaimed refrigerants in public buildings (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall issue guidance relating to the procurement of reclaimed refrigerants to service existing equipment in public buildings. 
(b)PreferenceThe guidance issued under subsection (a) shall give preference to the use of reclaimed refrigerants if— (1)the refrigerant has been reclaimed by an individual or entity that is certified under the laboratory certification program of the Air Conditioning, Heating, and Refrigeration Institute; and 
(2)the price of the reclaimed refrigerant does not exceed the price of a newly manufactured refrigerant.  